Citation Nr: 0328057	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  94-32 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for depressive disorder 
as secondary to service connected achalasia.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1981 to August 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions from the Department of Veterans 
Affairs (VA) No. Little Rock, Arkansas Regional Office (RO).  
Initially an appeal had been perfected as to the issues of 
entitlement to an increased rating for achalasia, 
postoperative with esophagitis and hiatal hernia, currently 
evaluated at 30 percent, and entitlement to a temporary total 
evaluation under 38 C.F.R. § 4.30 for treatment at a VA 
Medical Center in November 1991, based on a rating action of 
December 1991.  By rating action of August 1992, service 
connection for psychiatric disorder secondary to achalasia 
was denied.  In a supplemental statement of the case in 
August 1992, the issue of entitlement to service connection 
for depressive disorder as secondary to service connected 
achalasia was included as part of the current appeal as being 
inextricably intertwined with the increased rating claim.  

By rating action of July 1994, the evaluation of the service 
connected achalasia was increased to 50 percent, effective 
from February 7, 1991.

By rating action of November 1996, entitlement to a total 
disability rating based on individual unemployability due to 
service connected disability (TDIU), was denied, and a timely 
appeal was filed as to this issue.

Beginning with the supplemental statement of the case (SSOC) 
in March 1997, the issue of entitlement to service connection 
for depressive disorder as secondary to the service connected 
achalasia was not included in subsequent SSOCs; and by rating 
action of May 2002, the issue of entitlement to service 
connection for depressive disorder as secondary to the 
service connected disability of achalasia, post operative 
with esophagitis and hiatal hernia was denied; however, as 
this issue was on appeal beginning in August 1992, and had 
not been withdrawn by the veteran, the issue remains part of 
the current appeal.

At the Board hearing in April 2003, the veteran withdrew his 
appeal as to the issues of entitlement to an increased rating 
for achalasia, currently evaluated at 50 percent and 
entitlement to a temporary total rating.  

As such, the issues currently on appeal are as listed on the 
title page and additional issues are also the subject of the 
remand below.

Finally, at the April 2003 Board hearing, the veteran 
discussed wanting a rating greater than 50 percent for his 
service connected achalasia prior to 1995, and appeared to be 
raising a clear and unmistakable error claim as to this 
issue.  It is noted, however, that a more thorough review of 
the file reveals that in the July 1994 rating action, the 50 
percent evaluation was granted effective February 7, 1991.  
Because of subsequent temporary total rating, the 50 percent 
rating was shown effective as of 1995.  In fact, however, at 
least a 50 percent has been assigned since 1991.  As such, it 
is unclear what the veteran's claim is.  Therefore, if the 
veteran has a specific clear and unmistakable error claim 
regarding a rating assigned, he should raise that with 
specificity at the RO.

In this case, hearings were held at the RO before local 
hearing officers in April 1994, December 1996, and August 
1998, and in April 2003, a hearing was held at the RO before 
the undersigned, who is a Veterans Law Judge who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West 2002).  
Transcripts of the hearings are of record. 


REMAND

In this case, the veteran is claiming he has a depressive 
disorder that is related to his service connected achalasia.  
To assist in development of the veteran's claim, a new VA 
examination should be provided to ascertain the nature of any 
psychiatric disorder and the etiology of the claimed disorder 
and any relationship with the veteran's service or a service 
connected disability.

Additionally, the veteran's claim for a total disability 
rating based on individual unemployability (TDIU) should be 
deferred pending the development of the service connection 
claim for a depressive disorder as secondary to the service 
connected achalasia.

Finally, by rating action of April 1998, entitlement to 
service connection for residuals of a cerebral vascular 
accident as secondary to the service connected disability of 
achalasia and entitlement to service connection for nerve 
damage as secondary to the service connected disability of 
achalasia were denied, with notice to the veteran in that 
same month.  In August 1998, at his personal hearing, the 
veteran filed a notice of disagreement as to these two 
issues.  The filing of a notice of disagreement puts a claim 
in appellate status, and the claims of entitlement to service 
connection for residuals of a cerebral vascular accident as 
secondary to the service connected disability of achalasia 
and service connection for nerve damage as secondary to the 
service connected disability of achalasia must be considered 
in connection with the current appeal.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  These matters must be 
remanded.

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  Therefore, to fully comply with the VCAA, 
on remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice in 
accordance with the holdings of 
Quartuccio; Paralyzed Veterans of 
America; Disabled American. Veterans, 
supra, and any other applicable legal 
precedent, including 38 U.S.C.A. §§ 5102-
5103A.

2.  The veteran should be afforded VA 
psychiatric examination regarding the 
claim for service connection for a 
depressive disorder.  The claims folder 
should be made available to the examiner 
for review prior to the examination.  The 
examination must encompass a detailed 
review of the veteran's service medical 
records, relevant history and current 
complaints, as well as a comprehensive 
clinical evaluation and any diagnostic 
testing deemed necessary by the examiner 
to determine the date of onset of the 
disability for which the veteran seeks 
service connection.  The examiner should 
opine whether it is at least as likely as 
not that the disability at issue had its 
onset during the veteran's service or is 
otherwise connected to the veteran's 
service OR is it at least as likely as 
not that the current disability is 
proximately due to or the result of 
service connected achalasia.  As part of 
this it should be determined whether it 
is at least as likely as not that the 
current disability is being aggravated by 
the service connected achalasia.  If so, 
the degree of aggravation should be 
quantified to the extent feasible.  

3.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case (SSOC).

The veteran's service connection claim 
should be readjudicated on direct basis 
and as secondary to the service connected 
achalasia, if indicated.  This should 
include consideration of the case of 
Allen v. Brown, 7 Vet. App. 439 (1995) 
wherein the Court held that service 
connection may be warranted when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service connected condition.

The SSOC should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If a copy of the 
letter cannot be obtained, personnel at 
the VA medical center should certify the 
address to which the letter was sent, and 
provide information that it was not 
returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

4.  As to the disagreement with the 
issues of entitlement to service 
connection for residuals of a cerebral 
vascular accident as secondary to the 
service connected disability of achalasia 
and service connection for nerve damage 
as secondary to the service connected 
disability of achalasia, the RO should 
prepare and furnish to the veteran and 
his representative a Statement of the 
Case and afford him the opportunity to 
file a substantive appeal with regard to 
these issues.  To perfect an appeal a 
timely substantive appeal must be filed.  
Without such action, the Board does not 
have jurisdiction of those issues.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




